Citation Nr: 0013145	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Frank E. Howard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1952, and from August 1956 to August 1960.  These 
matters come to the Board of Veterans' Appeals (Board) from a 
September 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  In an October 1995 rating decision the RO 
denied entitlement to accrued benefits resulting from the 
veteran's pending claim for service connection for post-
traumatic stress disorder (PTSD).  The appellant, the 
veteran's surviving spouse, perfected an appeal of the 
September and October 1995 decisions.

In a November 1990 decision the Board denied entitlement to 
service connection for a psychiatric disorder, including 
PTSD.  The veteran appealed that decision to the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) prior to his death in September 1992.  In a 
January 1995 order the Court denied substitution of the 
appellant as a party in the pending Court case, vacated the 
Board decision, and dismissed the Court appeal for lack of 
jurisdiction due to the veteran's death in accordance with 
Landicho v. Brown, 7 Vet. App. 42 (1994).

In a June 1997 rating decision the RO granted entitlement to 
service connection for PTSD for accrued benefit purposes and 
assigned a 100 percent rating for the disorder effective in 
April 1987.  The appellant was then paid the accrued benefits 
due and unpaid for two years prior to the veteran's death in 
accordance with 38 U.S.C.A. § 5121.  The Board finds that the 
appellant has been granted the benefit sought in her appeal 
of the RO's October 1995 rating decision, and that an issue 
pertaining to accrued benefits is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a 
notice of disagreement ceases to be valid if the benefit 
sought on appeal is granted by the RO).

The issue of the appellant's entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 will be addressed 
in the remand portion of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence showing that the cause of his death is related to an 
in-service disease or injury or a service-connected 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).

If the appellant fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist her in any 
further development of the claim.  Morton v. West, 
12 Vet. App. 477 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The appellant 
has not indicated the existence of any evidence that, if 
obtained, would make her claim plausible, and VA has no 
further obligation to notify her of the evidence needed to 
support the claim.  See Anglin v. West, 11 Vet. App. 361 
(1998).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a 
cardiovascular disorder, and the appellant has not claimed 
otherwise.  She contends that the veteran's death was due to 
service-connected PTSD.

Private treatment records indicate that the veteran was 
hospitalized in May 1965 for the treatment of an acute 
myocardial infarction secondary to arteriosclerotic heart 
disease.  A VA medical examination in October 1972 resulted 
in diagnoses of arteriosclerotic heart disease, with a 
history of a heart attack, with angina pectoris and 
limitation of physical exertion; diabetes mellitus; anxiety 
reaction; anterior chest syndrome; and X-ray evidence of 
emphysema.

In a December 1972 rating decision the RO found that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due to arteriosclerotic heart 
disease with angina pectoris and a previous myocardial 
infarction; diabetes mellitus; anxiety reaction; and anterior 
chest syndrome with emphysema, with a combined disability 
rating of 70 percent.  The veteran continued to be entitled 
to non-service connected pension benefits until his death in 
1992.

A February 1977 private medical report shows that the veteran 
had rather severe hypochondriasis.

A February 1984 private medical report indicates that he 
reported having consumed, since 1952, 16-20 cups of coffee at 
one sitting.  He also reported smoking one to three packs of 
cigarettes per day for 30 years.  He stated that he drank the 
coffee in order to overcome overwhelming fatigue.  
Psychological testing performed in conjunction with the 
physical evaluation showed him to be highly emotional and 
depressed, with significant levels of hysteria and paranoia, 
possibly resulting in physical symptoms.  The physician 
recommended that the veteran discontinue all stimulants and 
seek psychiatric treatment.

The veteran underwent a private psychiatric evaluation in 
April 1986, which resulted in a diagnosis of PTSD.  The 
therapist stated that although the diagnosis of PTSD had been 
given, that assessment was only an impression based on the 
veteran's report of re-experiencing events that occurred 
while serving in the Korean War and having "combat fatigue."  
There was also evidence of psychotic thinking and paranoia.  
On discharge from psychiatric treatment in November 1987 the 
therapist provided only a diagnosis of a histrionic 
personality disorder, and stated that no Axis I diagnosis 
applied.

During a private psychiatric evaluation in March 1988 the 
veteran reported having had psychological problems for 
30 years.  The therapist noted that he was trying to 
establish entitlement to VA compensation based on a diagnosis 
of PTSD, and that he was seeking a total disability rating.  
As the result of the evaluation the therapist provided 
diagnoses of a somatization disorder and a histrionic 
personality disorder with some paranoid personality traits.  
The therapist found that the veteran had a life-long history 
of inadequate functioning.

The veteran was afforded a VA psychiatric examination in 
February 1989, as a result of which the examiner provided 
diagnoses of a generalized anxiety disorder, simple phobias, 
and a personality disorder, not otherwise specified.  The 
examiner stated that the veteran's greatest difficulty while 
in service was having to serve without proper eye glasses.  
He also stated that the veteran's psychological problems 
appeared to be life long, with a history of anxiety dating 
back to adolescence.  The examiner stated that the veteran's 
long-term symptoms of chronic anxiety, irritability, anger, 
feeling on edge, inability to relax, sleep disturbance, a 
sensation of accelerated heart rate, and difficulty 
swallowing were indicative of a chronic generalized anxiety 
disorder.  The examiner also stated that his chronic 
isolation was a symptom of his personality disorder.

In a May 1990 statement the appellant outlined the family's 
history and all of the veteran's psychological problems since 
they met in 1957.  Also in a May 1990 statement the veteran 
reported his experiences while serving in Korea, to which he 
attributed all of his psychological problems.

Private treatment records show that the veteran was 
hospitalized in May 1992 after having experienced a left 
hemisphere ischemic cerebrovascular accident (CVA) on the 
previous day.  The CVA resulted in right hemiparesis and 
aphasia.  Diagnostic testing also revealed evidence of a 
possible prior CVA.  The treating physician noted that the 
veteran had a history of chronic fatigue and depression and 
that he reported having PTSD resulting from service in the 
Korean War.  He had also had a mild heart attack in 1965, and 
smoked two packs of cigarettes a day since the age of 19.  On 
discharge from the hospital the treating physician provided 
diagnoses of a left hemisphere stroke with right hemiparesis; 
speech aphasia; hyperlipidemia; chronic obstructive pulmonary 
disease, mild to moderate; and PTSD.  On discharge from the 
hospital the veteran was transferred to a skilled nursing 
facility.

The death certificate indicates that the veteran died in 
September 1992 and that the immediate cause of death was 
acute cardiac arrest due to hypoxemia due to aspiration 
pneumonia.  The other significant condition contributing to 
death was a CVA.  At the time of his death service connection 
had not been granted for any disability, although service 
connection for PTSD for accrued benefit purposes was 
established in June 1997.

In an August 1996 hearing and a September 1996 statement the 
appellant provided extensive evidence regarding the veteran's 
experiences in the Korean War and his psychological 
functioning since then.  She also asserted that his smoking 
addiction started in Korea.

The medical evidence indicates that the cause of the 
veteran's death was an acute cardiac arrest due to hypoxemia 
due to aspiration pneumonia, and that a CVA contributed to 
cause his death.  There is, therefore, medical evidence of 
the current disability that caused the veteran's death, and 
the first element of a well-grounded claim has been 
satisfied.  Carbino, 10 Vet. App. at 507.

The service medical records are silent for any complaints or 
clinical findings pertaining to a respiratory or 
cardiovascular disorder, and the appellant does not claim 
otherwise.  She has asserted that PTSD, for which service 
connection was established following the veteran's death, 
caused the CVA that lead to his death.  She has also 
indicated that smoking, which the veteran allegedly started 
during service, contributed to his death.  The appellant has 
not, however, provided any competent evidence showing that 
the cause of the veteran's death is related to PTSD or 
smoking, or that he became addicted to nicotine during 
service.  Velez, 11 Vet. App. at 158; VAOPGCPREC 19-97.  Her 
assertions to that effect are not probative because she is 
not competent to provide evidence of the etiology of a 
medical disorder.  Grottveit, 5 Vet. App. at 93.  In the 
absence of competent evidence of a relationship between the 
cause of the veteran's death and a service-connected 
disorder, the Board has determined that the claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996), appeal dismissed, 132 
F.3d 50 (1997) (table) (if service connection is based on the 
relationship of one disorder to another, competent medical 
evidence of that relationship must be submitted in order to 
make the claim well grounded).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  


REMAND

There are two separate provisions under which the appellant 
may be found entitled to DIC benefits.  In accordance with 
38 U.S.C.A. § 1310, DIC benefits are payable if the veteran 
died as the result of a service-connected or compensable 
disability.  In addition, DIC benefits are payable to the 
veteran's surviving spouse as if his death were service 
connected if the veteran was in receipt of or was entitled to 
receive compensation at the time of his death for a service 
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Court has held that in the absence of a final VA decision 
denying the claimed benefit during the ten years prior to the 
veteran's death, the appellant is entitled to an independent 
adjudication of the issue of whether the veteran was 
"entitled to receive" VA compensation at the 100 percent rate 
for the ten years prior to his death.  The veteran is not 
required to have filed a claim for those benefits in order to 
entitle the appellant to the independent adjudication.  See 
Marso v. West, 13 Vet. App. 260 (1999).

Although the RO and the Board denied entitlement to service 
connection for PTSD during the veteran's lifetime, those 
decisions were vacated by the Court in January 1995.  There 
was, therefore, no final decision denying entitlement to VA 
compensation during the 10 years prior to the veteran's 
death.  38 C.F.R. § 20.1106.

The Board notes that in her July 1995 claim for DIC benefits 
the appellant asserted that the cause of the veteran's death 
was related to service, but that since the Court vacated the 
Board's denial of VA compensation for PTSD the appellant has 
pursued the claim to establish the veteran's entitlement to 
that benefit.  In her November 1995 notice of disagreement 
and March 1996 substantive appeal, the appellant did not 
provide any specific reasons for her disagreement with the 
denial of entitlement to DIC benefits.  All of her arguments 
and the evidence that she submitted, however, pertained to 
the veteran's entitlement to service connection for PTSD.

As previously stated, in a June 1997 rating decision the RO 
granted service connection for PTSD for accrued benefits 
purposes, effective from April 2, 1987.  Following the grant 
of service connection, in a June 1997 supplemental statement 
of the case the RO properly included as an issue on appeal 
the appellant's entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  In a September 1998 statement the 
appellant's representative asserted that she was entitled to 
DIC benefits because the veteran was entitled to receive VA 
compensation based on a 100 percent rating for PTSD for the 
10 years prior to his death.

The Board finds that in his September 1998 statement the 
appellant's representative defined the scope of her 
previously filed notice of disagreement and substantive 
appeal to include entitlement pursuant to 38 U.S.C.A. § 1318.  
See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).  The 
Board also finds, therefore, that her appeal of the denial of 
entitlement to DIC benefits incorporated the issue of her 
entitlement based on the provisions of 38 U.S.C.A. § 1318.  
See Buckley v. West, 12 Vet. App. 76 (1998) (the appellant's 
legal reasoning for challenging a denial need not appear in 
the notice of disagreement, and the Board has jurisdiction 
over all issues that are appropriately identified from the 
radix of the notice of disagreement).

In a November 1999 rating decision the RO specifically denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 on 
the basis that the veteran was not in receipt of VA 
compensation based on a 100 percent disability rating for the 
10 years prior to his death.  The RO did not, however, 
conduct an independent adjudication of whether the veteran 
was "entitled to receive" such benefits.  The appellant, as a 
DIC claimant, is entitled to that independent adjudication.  
The Board cannot make that determination in the first 
instance.  See Bernard v Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since 1981.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
the veteran would have been entitled to 
receive, but for the filing of a claim, 
VA compensation for a service-connected 
disability rated as 100 percent disabling 
for 10 or more years prior to his death.  
If any benefit requested on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

